 

AMENDMENT NO. 1 TO CONVERTIBLE NOTE

 

This Amendment No. 1 to Convertible Note (this “Amendment”) dated this __ day of
October, 2013, by and among Rightscorp, Inc., a Delaware corporation
(“Rightscorp Delaware”), Rightscorp, Inc., a Nevada corporation (“Pubco”) and
_________ (the “Investor”).

 

W I T N E S S E T H:

 

WHEREAS, the Investor is the holder of a convertible note, dated __________, of
Rightscorp Delaware, in the principal amount of $________ (the “Note”);

 

WHEREAS, Rightscorp Delaware and Pubco contemplate entering into an agreement
and plan of merger (the “Merger Agreement”), pursuant to which, among other
things, a newly formed wholly-owned subsidiary of Pubco will merge into
Rightscorp Delaware, such that Rightscorp Delaware will become a wholly-owned
subsidiary of Pubco (the “Merger”);

 

WHEREAS, to facilitate effectuation of the Merger, the Investor, Rightscorp
Delaware and Pubco desire to amend the Note as more particularly set forth
below;

 

WHEREFORE, the parties do hereby agree as follows:

 

1. Upon the closing of the Merger, the Note (including any outstanding principal
and interest thereon) will not be convertible into securities of Rightscorp
Delaware, but will be convertible only into common stock of Pubco, at a
conversion price equal to the quotient obtained by dividing the conversion price
in effect on the date hereof by the ratio under which, under the Merger
Agreement, shares of common stock of Rightscorp Delaware will be cancelled in
exchange for the right to receive shares of common stock of Pubco. Solely by way
of illustration, if the conversion price under the Note as of the date hereof is
$0.37, and under the Merger Agreement, holders of shares of common stock of
Rightscorp Delaware will receive, in exchange for the cancellation of their
shares of common stock, the right to receive 2.9 shares of common stock of Pubco
for each cancelled share of common stock of Rightscorp Delaware, the conversion
price under the Note, effective upon the closing of the Merger, will be $0.1276.

 

2. Except as modified herein, the terms of the Note shall remain in full force
and effect.

 

3. This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same Amendment. A signature delivered by facsimile shall
constitute an original.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Investor, Rightscorp Delaware and Pubco have executed
this Amendment as of the date first written above.

 

Rightscorp Delaware:         Rightscorp, Inc.         By:     Name:     Title:  
        Pubco:           Rightscorp, Inc.         By:     Name:     Title:      
    Investor:       Name:    

 

 

 



